Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 5409515 (hereinafter referred as “Yamamoto”).
Regarding claim 1, Yamamoto teaches a membrane element (16), comprising: a filtration membrane (17); and a flowpath member (18) joined to the filtration membrane, wherein the flowpath member (18) is formed of threads (C9/L18-21) arranged into a three-dimensional structure having at least one main surface integral thereto (the threads/fibers inherently comprises a three-dimensional structure), the flowpath member (18) including: inner spaces (the flowpath member 18 is porous); and an outer bonding surface joined to the 
The limitation “which allow permeated liquid permeated through the filtration membrane to flow therethrough” is a functional limitation without imparting structure to the inner spaces. The structure of inner spaces is taught by the porous structure of flowpath member of Yamamoto. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Also, the material being worked upon by the apparatus/device does not structurally limit the apparatus/device. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claims 2-4, Yamamoto teaches that the flowpath member (18) is composed of fibers made of thermally melting resin (Abstract, fig. 4, fig. 6), the sheet 18 is formed by fibers 19 having a core-shell structure, an outer shell or layer 20 and inner core or layer 21, the outer layer is made of resin having low melting point (for example on the order to 120 ºC) for thermal fusion, and the inner layer 21 composed of resin having a high melting point for 
Regarding claim 7, Yamamoto teaches that the filtration membrane includes porous membrane made of PTFE (C7/L1-14).
Regarding claim 17, Yamamoto discloses that only part of, but not all of, the threads forming the outer bonding surface is low-melting yarn since the threads comprises mixture of low-melting and high-melting fibers (C9/L14-50).
Claim Rejections - 35 USC § 103
Claims 1-7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0024348 (hereinafter referred as “Meyer-Blumenroth”), in view of US 5409515 (hereinafter referred as “Yamamoto”).
Regarding claim 1, Meyer-Blumenroth teaches a membrane element (10) comprising a filtration membrane (filtration membrane layers 1 and 5), a flowpath member (combined structure of elements 2, 3 and 4) joined to the filtration membrane, wherein the flowpath member is formed of threads arranged into three-dimensional structure having at least one main surface integral thereto (refer fig. 1), the flowpath member comprising inner spaces which allow permeated liquid permeated through the filtration membrane to flow therethrough (refer fig. 1, [0002], [0016]), an outer bonding surface (see fig. 1, membrane layers 1 and 5 are connected to outer bonding surface of flowpath member, also refer fig. 2) joined to the filtration membrane.
Meyer-Blumenroth further discloses that threads (in 2 and 4) forming the outer bonding surface is low-melting point thermoplastic yarn having melting point in a range of 80 to 200 ºC 
Polyether sulfone
227 – 238 ºC.
Polysulfone
332-371 ºC
Polyacrylonitrile
317 ºC
polyvinylidene fluoride
350 ºC
Polyamide
295 ºC
polyether imide
354-399 ºC
cellulose acetate
230-300 ºC
regenerated cellulose
260-270 ºC
PTFE
620 ºC

The materials disclosed as filtration membrane layer material have melting points higher than the melting point of the threads forming the outer bonding surface. Selection of a known material for its suitability would have been an obvious matter of design choice to one of ordinary skill in the art.
Meyer-Blumenroth does not disclose that the layers 2 and 4 are integral to the three-dimensional structure of the flow path member. i.e. the fibers/threads of layers 2, 3 and 4 are interwind and forms an integral structure.
Yamamoto teaches a membrane element (16), comprising: a filtration membrane (17); and a flowpath member (18) joined to the filtration membrane, wherein the flowpath member (18) is formed of threads (C9/L18-21) arranged into a three-dimensional structure having at least one main surface integral thereto (the threads/fibers inherently comprises a three-dimensional structure), the flowpath member (18) including: inner spaces (the flowpath member 18 is porous); and an outer bonding surface joined to the filtration membrane (refer fig. 4 and 6 indicating elements 17 and 18 joined together), the outer bonding surface being the main surface of the three-dimensional structure, and wherein at least part of the threads forming the outer bonding surface is low-melting point yarn having a softening point lower than that of a material forming the filtration membrane (refer C9/L14-250 indicating thermal fusion between layers 17 and 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flowpath member of Meyer-Blumenroth to include low-melting point yarn having softening point lower than that of a material forming the filtration membrane integral to the three-dimensional structure of the flowpath member to enable thermal fusion between the flowpath member and the filtration member such that it causes no shrinkage of fibers during thermal fusion.
Regarding claims 2-4, modified Meyer-Blumenroth teaches limitations of claim 1 as set forth above. Yamamoto teaches that the flowpath member (18) is composed of fibers made of thermally melting resin (Abstract, fig. 4, fig. 6), the sheet 18 is formed by fibers 19 having a core-shell structure, an outer shell or layer 20 and inner core or layer 21, the outer layer is made of resin having low melting point (for example on the order to 120 ºC) for thermal fusion, 
Regarding claims 5 and 6, modified Meyer-Blumenroth teaches limitations of claim 1 as set forth above. Meyer-Blumenroth also discloses that the flowpath member includes coupling threads (3) coupled to the outer bonding surface (layers 2 and 4), the coupling threads forming the inner spaces through which permeate liquid flows, the coupling threads are made of polyester [0016] which has a known melting point of about 480-500 ⁰F. Yamomoto discloses providing low-melting fiber having melting point of about 120 ⁰C (C9/L22-24) which is about 248 ⁰F.
Regarding claim 7, Meyer-Blumenroth discloses fluoropolymer as one of the materials for filtration membrane [0021]. PTFE is a well known filtration membrane material. It would have been an obvious matter of choice to one of ordinary skill in the art to use known material such as PTFE for filtration membrane.
Regarding claim 17, Yamamoto discloses that only part of, but not all of, the threads forming the outer bonding surface is low-melting yarn since the threads comprises mixture of low-melting and high-melting fibers (C9/L14-50).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0299412 (hereinafter referred as “Matsutani”), in view of Meyer-Blumenroth and Yamamoto.
Regarding claim 8, Matsutani teaches a membrane separation device (20) comprising a plurality of membrane elements (21); and support member (22) supporting the plurality of membrane elements, the support having water collecting space therein, wherein an end of each of the membrane elements is inserted into the water collecting space, whereby the 
Matsutani does not disclose that the plurality of membrane elements comprises the features of claim 1. However, Meyer-Blumenroth in view of Yamamoto teaches the membrane element of claim 1 as set forth above
It would have been obvious to one of ordinary skill in the art to use the membrane element of claim 1 as taught by modified Meyer- Blumenroth in the device of Matsutani because Meyer-Blumenroth discloses that the structure of the membrane element provides an improved composite structure that prevents delamination and damage to the membrane and has improved backflushability.
Claims 9-12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, in view of US 2004/0182775 (hereinafter referred as “Hirokawa”).
Regarding claim 9,
The limitation “which allow permeated liquid permeated through the filtration membrane to flow therethrough” is a functional limitation without imparting structure to the inner spaces. The structure of inner spaces is taught by the porous structure of flowpath member of Yamamoto. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Also, the material being worked upon by the apparatus/device does not structurally limit the apparatus/device. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claims 10-12, Yamamoto teaches that the flowpath member (18) is composed of fibers made of thermally melting resin (Abstract, fig. 4, fig. 6), the sheet 18 is formed by fibers 19 having a core-shell structure, an outer shell or layer 20 and inner core or layer 21, the outer layer is made of resin having low melting point (for example on the order to 120 ºC) for thermal fusion, and the inner layer 21 composed of resin having a high melting point for avoiding heat shrinkage (C9/L14-27). Yamamoto discloses that the outer layer material is polyolefin (table 2).
Regarding claim 15, 
Regarding claim 19, Yamamoto discloses that only part of, but not all of, the threads forming the outer bonding surface is low-melting yarn since the threads comprises mixture of low-melting and high-melting fibers (C9/L14-50).
Claims 9-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer-Blumenroth, in view of Yamamoto and US 2004/0182775 (hereinafter referred as “Hirokawa”).
Regarding claim 9, Meyer-Blumenroth teaches a membrane element (10) comprising a filtration membrane (filtration membrane layers 1 and 5), a flowpath member (combined structure of elements 2, 3 and 4) joined to the filtration membrane, wherein the flowpath member is formed of threads arranged into three-dimensional structure having at least one main surface integral thereto (refer fig. 1), the flowpath member comprising inner spaces which allow permeated liquid permeated through the filtration membrane to flow therethrough (refer fig. 1, [0002], [0016]), an outer bonding surface (see fig. 1, membrane layers 1 and 5 are connected to outer bonding surface of flowpath member, also refer fig. 2) joined to the filtration membrane.
Meyer-Blumenroth further discloses that threads (in 2 and 4) forming the outer bonding surface is low-melting point thermoplastic yarn having melting point in a range of 80 to 200 ºC [0017], and that the membrane layer is made of polyether sulfone, polysulfone, polyacrylonitrile, polyvinylidene fluoride, polyamide, polyether imide, cellulose acetate, regenerated cellulose, polyolefin or fluoropolymer [0021]. Following are known melting point values of the above listed polymer. PTFE (fluoropolymer) is a well known filtration membrane. Following table lists approximate melting points of the disclosed polymers.

227 – 238 ºC.
Polysulfone
332-371 ºC
Polyacrylonitrile
317 ºC
polyvinylidene fluoride
350 ºC
Polyamide
295 ºC
polyether imide
354-399 ºC
cellulose acetate
230-300 ºC
regenerated cellulose
260-270 ºC
PTFE
620 ºC

The materials disclosed as filtration membrane layer material have melting points higher than the melting point of the threads forming the outer bonding surface. Selection of a known material for its suitability would have been an obvious matter of design choice to one of ordinary skill in the art.
Meyer-Blumenroth does not disclose that the layers 2 and 4 are integral to the three-dimensional structure of the flow path member. i.e. the fibers/threads of layers 2, 3 and 4 are interwind and forms an integral structure.
Yamamoto teaches a membrane element (16), comprising: a filtration membrane (17); and a flowpath member (18) joined to the filtration membrane, wherein the flowpath member (18) is formed of threads (C9/L18-21) arranged into a three-dimensional structure having at least one main surface integral thereto (the threads/fibers inherently comprises a three-dimensional structure), the flowpath member (18) including: inner spaces (the flowpath member 18 is porous); and an outer bonding surface joined to the filtration membrane (refer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flowpath member of Meyer-Blumenroth to include low-melting point yarn having softening point lower than that of a material forming the filtration membrane integral to the three-dimensional structure of the flowpath member to enable thermal fusion between the flowpath member and the filtration member such that it causes no shrinkage of fibers during thermal fusion.
Modifeid Meyer-Blumenroth does not teach that the threads forming the outer bonding surface is formed by twisting a plurality of constituent threads.
Hirokawa teaches a filtration membrane comprising a membrane layer and a permeate channel layer, wherein the permeate channel layer have warps 1 extending almost parallel with the direction of flow of a permeated liquid and wefts 2 and fixed to the warps 1, the warps 1 and the wefts 2 may be multifilament yarns, each yarn is preferably twisted (abstract, [0026]-[0027]).
It would have been obvious to one of ordinary skill in the art to use multifilament fiber made by twisting a plurality of constituent threads in the flowpath member of Meyer-Blumenroth because Hirokawa discloses that the permeate channel having yarn made of 
Regarding claims 10-12, modified Meyer-Blumenroth teaches limitations of claim 9 as set forth above. Yamamoto teaches that the flowpath member (18) is composed of fibers made of thermally melting resin (Abstract, fig. 4, fig. 6), the sheet 18 is formed by fibers 19 having a core-shell structure, an outer shell or layer 20 and inner core or layer 21, the outer layer is made of resin having low melting point (for example on the order to 120 ºC) for thermal fusion, and the inner layer 21 composed of resin having a high melting point for avoiding heat shrinkage (C9/L14-27). Yamamoto discloses that the outer layer material is polyolefin (table 2).
Regarding claims 13 and 14, modified Meyer-Blumenroth teaches limitations of claim 1 as set forth above. Meyer-Blumenroth also discloses that the flowpath member includes coupling threads (3) coupled to the outer bonding surface (layers 2 and 4), the coupling threads forming the inner spaces through which permeate liquid flows, the coupling threads are made of polyester [0016] which has a known melting point of about 480-500 ⁰F. Yamomoto discloses providing low-melting fiber having melting point of about 120 ⁰C (C9/L22-24) which is about 248 ⁰F.
Regarding claim 15, 
Regarding claim 19, Yamamoto discloses that only part of, but not all of, the threads forming the outer bonding surface is low-melting yarn since the threads comprises mixture of low-melting and high-melting fibers (C9/L14-50).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Matsutani, in view of Meyer-Blumenroth, Yamamoto and Hirokawa.
Regarding claim 16, Matsutani teaches a membrane separation device (20) comprising a plurality of membrane elements (21); and support member (22) supporting the plurality of membrane elements, the support having water collecting space therein, wherein an end of each of the membrane elements is inserted into the water collecting space, whereby the permeated liquid flows into the water collecting space through inner spaces of a flowpath member (refer fig. 3, 5, 6; [0046]-[0050]).
Matsutani does not disclose that the plurality of membrane elements comprises the features of claim 9. However, Meyer-Blumenroth in view of Yamamoto teaches the membrane element of claim 9 as set forth above
It would have been obvious to one of ordinary skill in the art to use the membrane element of claim 1 as taught by modified Meyer- Blumenroth in the device of Matsutani because Meyer-Blumenroth discloses that the structure of the membrane element provides an improved composite structure that prevents delamination and damage to the membrane and has improved backflushability.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, in view of US 2020/0095709 (hereinafter referred as “Nakato”).
Regarding claim 18, Yamamoto teaches limitations of claim 1 as set forth above. Yamamoto does not disclose that bonding surface of the flowpath member having the low-melting point yarn that is used for every few threads of the textile, or the low-melting point yarn is used for either one of warp threads or woof threads.
Nakano teaches a core-sheath type conjugate filament, and a woven fabric obtained therefrom, for a palatable beverage extracting filter, have improved environmental safety and formability, and maintain fabric strength (abstract). Nakano teaches that that the fabric is made by using a regular polyester such as homoPET as the warp and the core-sheath type conjugate filament of the present invention as the weft, the thermal adhesiveness of the intersection in woven fabrics is good [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flowpath member of Yamamoto to include bonding surface having bonding surface of the flowpath member having the low-melting point yarn that is used for every few threads of the textile, or the low-melting point yarn is used for either one of warp threads or woof threads as taught by Nakano to provide good thermal adhesiveness of the intersections of the threads.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer-Blumenroth in view of Yamamoto as applied to claim 1 above, and further in view of US 2020/0095709 (hereinafter referred as “Nakato”).
Regarding claim 18, modified Meyer-Blumenroth teaches limitations of claim 1 as set forth above. modified Meyer-Blumenroth does not disclose that bonding surface of the 
Nakano teaches a core-sheath type conjugate filament, and a woven fabric obtained therefrom, for a palatable beverage extracting filter, have improved environmental safety and formability, and maintain fabric strength (abstract). Nakano teaches that that the fabric is made by using a regular polyester such as homoPET as the warp and the core-sheath type conjugate filament of the present invention as the weft, the thermal adhesiveness of the intersection in woven fabrics is good [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flowpath member of modified Meyer-Blumenroth to include bonding surface having bonding surface of the flowpath member having the low-melting point yarn that is used for every few threads of the textile, or the low-melting point yarn is used for either one of warp threads or woof threads as taught by Nakano to provide good thermal adhesiveness of the intersections of the threads.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Hirokawa as applied to claim 9 above, and further in view of US 2020/0095709 (hereinafter referred as “Nakato”).
Regarding claim 20, Yamamoto teaches limitations of claim 9 as set forth above. Yamamoto does not disclose that bonding surface of the flowpath member having the low-melting point yarn that is used for every few threads of the textile, or the low-melting point yarn is used for either one of warp threads or woof threads.
Nakano teaches a core-sheath type conjugate filament, and a woven fabric obtained therefrom, for a palatable beverage extracting filter, have improved environmental safety and formability, and maintain fabric strength (abstract). Nakano teaches that that the fabric is made by using a regular polyester such as homoPET as the warp and the core-sheath type conjugate filament of the present invention as the weft, the thermal adhesiveness of the intersection in woven fabrics is good [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flowpath member of Yamamoto to include bonding surface having bonding surface of the flowpath member having the low-melting point yarn that is used for every few threads of the textile, or the low-melting point yarn is used for either one of warp threads or woof threads as taught by Nakano to provide good thermal adhesiveness of the intersections of the threads.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer-Blumenroth in view of Yamamoto and Hirokawa as applied to claim 9 above, and further in view of US 2020/0095709 (hereinafter referred as “Nakato”).
Regarding claim 20, 
Nakano teaches a core-sheath type conjugate filament, and a woven fabric obtained therefrom, for a palatable beverage extracting filter, have improved environmental safety and formability, and maintain fabric strength (abstract). Nakano teaches that that the fabric is made by using a regular polyester such as homoPET as the warp and the core-sheath type conjugate filament of the present invention as the weft, the thermal adhesiveness of the intersection in woven fabrics is good [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flowpath member of modified Meyer-Blumenroth to include bonding surface having bonding surface of the flowpath member having the low-melting point yarn that is used for every few threads of the textile, or the low-melting point yarn is used for either one of warp threads or woof threads as taught by Nakano to provide good thermal adhesiveness of the intersections of the threads.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PRANAV N PATEL/Primary Examiner, Art Unit 1777